--------------------------------------------------------------------------------


Exhibit 10.2
 
SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Separation Agreement and Mutual General Release (this “Agreement”) dated as
of December 7, 2006, is by and between Martha D. Rehm (the “EXECUTIVE”) and VAIL
RESORTS, INC., a Delaware corporation (“VAIL RESORTS”). The EXECUTIVE and VAIL
RESORTS may each be referred to as a “Party” and collectively as the “Parties.”
 
WHEREAS, the EXECUTIVE is the EXECUTIVE VICE PRESIDENT, GENERAL COUNSEL AND
SECRETARY of VAIL RESORTS; and
 
WHEREAS, the EXECUTIVE and VAIL RESORTS agree that as of the EXECUTIVE’S Final
Date of Employment, as hereinafter defined, the EXECUTIVE will no longer perform
services as an employee of VAIL RESORTS, and will cease to be eligible to
participate in benefit plans for active employees of VAIL RESORTS; and
 
WHEREAS, the EXECUTIVE acknowledges that, as of the Final Date of Employment,
she has no entitlement to continued pay or benefits under the Employment
Agreement between the EXECUTIVE and VAIL RESORTS, dated as of May 10, 1999, as
amended (the “Employment Agreement”) except as provided herein; and
 
WHEREAS, this Agreement is pursuant to Section 3(c) of the Employment Agreement,
and the Parties mutually desire to amend and supersede the Employment Agreement
by this Agreement; and
 
WHEREAS, VAIL RESORTS, wishes to pay the EXECUTIVE the amounts set forth herein,
less statutory and authorized deductions;
 
In consideration of the mutual promises contained in this Agreement, VAIL
RESORTS and the EXECUTIVE agree as follows:
 
1.  As used herein, the following terms, when capitalized, shall have the
following meanings:
 
(a)  “Companies” shall mean VAIL RESORTS, INC. and all of its subsidiaries and
controlled affiliates.
 
(b)  “Confidential Information” shall mean budgets, business plans, financial
projections, terms of transactions under consideration, strategies, financial
statements and results, plans or drawings, lease terms, customer lists and
information, prospect lists, club membership rolls, trade secrets, information
regarding legal strategies and proceedings, and other information, whether in
tangible or electronic media format, pertaining to the business and operations
of the Companies. In addition, without in any way limiting the foregoing,
Confidential Information includes any and all information in the EXECUTIVE’S
possession or of which the EXECUTIVE has knowledge relating to or arising out of
any actual or threatened regulatory investigation or proceeding or settlement or
any other litigation, claim, investigation, suit, action or other proceeding
involving or relating to the Companies, whether such investigation, proceeding,
settlement, claim, litigation, suit, action or other proceeding or the
EXECUTIVE’S knowledge thereof occurred or was obtained during or prior to or
after the term of the EXECUTIVE’S employment by VAIL RESORTS. Confidential
Information does not include (i) any information that is generally available to
the public or hereafter becomes available to the public without the fault of the
EXECUTIVE; (ii) club membership rolls sent to the EXECUTIVE in her capacity as a
member of the applicable club, provided that the EXECUTIVE agrees that she will
use such club membership rolls only in accordance with the rules and regulations
of the applicable club; (iii) information that is or becomes known in the
industry without the fault of the EXECUTIVE; (iv) information that is received
from a third party outside of VAIL RESORTS which to EXECUTIVE’S knowledge is not
in violation of a confidentiality agreement with VAIL RESORTS; or (v) general
industry skills, knowledge and experience.
 
(c)  “Constituting Documents” shall mean the articles or certificates of
incorporation, bylaws, or similar organizational documents for each of the
Companies.
 
(d)  “Final Date of Employment” shall mean March 31, 2007, or such earlier date
as may be determined by VAIL RESORTS in its sole discretion; provided that in
the event that VAIL RESORTS elects to determine that the Final Date of
Employment shall occur before March 31, 2007, then VAIL RESORTS shall take all
actions necessary to ensure that such determination does not reduce or otherwise
affect EXECUTIVE’S rights under this agreement, her options to purchase stock of
VAIL RESORTS or other equity-based compensation plans or agreements (provided
that this Agreement shall not be construed or applied so as to modify any stock
option agreement or plan so as to extend the period following the Final Date of
Employment that EXECUTIVE has the right to exercise any option to purchase VAIL
RESORTS stock beyond the period prescribed in such stock option agreement and/or
plan), including the right to and amount of payments and other benefits to which
EXECUTIVE is entitled under Sections 3 and 4, below.
 
(e)  “Legal Proceeding” shall mean any claim, demand, pending or threatened
legal, regulatory or administrative proceeding and any other action of any
nature, whether known or unknown.
 
(f)  “Released Person” shall mean each of the Companies, and any of their
current and former officers, directors, employees, shareholders, partners,
members, agents, representatives, legal representatives, accountants, and their
successors and assigns.
 
2.  The employment relationship between the EXECUTIVE and VAIL RESORTS will
terminate on the Final Date of Employment. This Agreement constitutes the
EXECUTIVE’S resignation from all officer, director and employee positions with
VAIL RESORTS and the Companies, in each case effective on the Final Date of
Employment. The Parties acknowledge that, following the Final Date of
Employment, the EXECUTIVE shall not be considered an officer or employee of VAIL
RESORTS.
 
3.  In consideration for the EXECUTIVE entering into this Agreement,
 
(a)  conditioned on: (i) the execution and non-revocation, pursuant to Section
13 hereof, of this Agreement; and (ii) the execution on the Final Date of
Employment and non-revocation of a mutual release, substantially in the form of
the mutual release set forth in Section 5 hereof, which mutual release shall be
binding on EXECUTIVE only if it is also executed and not revoked by VAIL
RESORTS, VAIL RESORTS agrees to pay the EXECUTIVE the sum of: (w) $382,950,
comprised of twelve (12) months of the EXECUTIVE’S base salary; plus (x)
$127,522, which is 66.6% of EXECUTIVE’S full target bonus for the fiscal year
started August 1, 2006; plus (y) an amount equal to EXECUTIVE’S base salary for
the period, if any, from the Final Date of Employment through March 31, 2007;
and plus (z) $1,656, which is equal to the amount of club membership dues
payable by EXECUTIVE from the Final Date of Employment through September 30,
2007 for the following clubs: Beaver Creek Club, Red Sky Ranch Golf Club, and
Bachelor Gulch Club, less statutory and authorized deductions. Such sum will be
paid in a single lump sum six months after the Final Date of Employment;
provided that if guidance regarding Internal Revenue Code Section 409A is issued
that would permit such payment to be made earlier without subjecting the
EXECUTIVE to an additional income tax, the EXECUTIVE may specify, on two
business days’ prior notice, such an earlier payment date for the amounts set
forth in this Section 3(a). In addition, conditioned on: (i) the execution and
non-revocation, pursuant to Section 13 hereof, of this Agreement; and (ii) the
execution on the Final Date of Employment and non-revocation of a mutual
release, substantially in the form of the mutual release set forth in Section 5
hereof, which mutual release shall be binding on EXECUTIVE only if it is also
executed and not revoked by VAIL RESORTS, VAIL RESORTS will also pay COBRA
health insurance premiums under its health insurance plans on behalf of
EXECUTIVE and her dependents for the period from the Final Date of Employment
through March 31, 2008.
 
(b)  VAIL RESORTS agrees to pay the EXECUTIVE, no later than 15 days after the
Final Date of Employment, full payment of any amount owing to the EXECUTIVE in
respect of base salary for the period through the Final Date of Employment, as
well as accrued and unused paid time off through such date (as reflected on the
human resources records of VAIL RESORTS).
 
4.  In addition to that set forth in Section 3 above, the following shall be
applicable as a result of the EXECUTIVE’S separation:
 
(a) After the Final Date of Employment: (i) the EXECUTIVE shall neither accrue
salary nor paid time off nor participate in (A) VAIL RESORTS Medical and Dental
Plans (other than as required under COBRA), (B) Short Term or Long Term
Disability Insurance, (C) VAIL RESORTS sponsored Life or ADD insurance programs,
or (D) any other compensation or benefit plans, programs or arrangements
maintained or contributed to by any of the Companies; (ii) she shall have no
right to make contributions or earn VAIL RESORTS Matching Contributions in VAIL
RESORTS’ 401(k) Plan (except for any VAIL RESORTS Matching Contributions due but
not yet made: and (iii) except as otherwise provided in Sections 4(d) and 4(e)
below, she shall no longer be entitled to any perquisites made available to
active executives or employees of VAIL RESORTS, including, but not limited to
parking or the use of VAIL RESORTS owned and Volvo promotional vehicles. The
EXECUTIVE’S rights with respect to her accrued benefits, as of the Final Date of
Employment, under the Companies’ 401(k) Plan will be as set forth in the
applicable plan documents, and any conversion or continuation right the
EXECUTIVE may have under any other VAIL CORPORATION sponsored employee benefit
plan will be as set forth in the applicable plan document and shall be at her
sole expense. Other than as expressly set forth in this Agreement, the EXECUTIVE
will have no rights to future benefits under any employee benefit plan or
arrangement of the Companies following the Final Date of Employment, except to
the extent such benefits have been earned and accrued as of the Final Date of
Employment.
 
(b) Any stock options, restricted stock or other equity-based compensation
awards held by the EXECUTIVE that are not vested as of the EXECUTIVE’S Final
Date of Employment will be immediately cancelled and forfeited.
 
(c) Notwithstanding anything in this or another document to the contrary,
all vested options to purchase stock of VAIL RESORTS, INC. held by the EXECUTIVE
after the Final Date of Employment (each of which is listed on Annex A hereto)
shall thereafter continue to be exercisable in accordance with their terms.
 
(d) For the period through the end of the 2006-07 ski season the EXECUTIVE and a
single designated person living in the same household as EXECUTIVE may continue
to use their employee ski passes and, until March 15, 2007, receive discounts at
SSV stores and restaurants, as they had prior to the Final Date of Employment.
 
(e) Through September 30, 2007, the EXECUTIVE shall retain membership privileges
in the following clubs: Beaver Creek Club, Red Sky Ranch Golf Club, and Bachelor
Gulch Club.
 
(f)  For the period through June 30, 2007, VAIL RESORTS shall maintain (i) an
appropriate forwarding message recorded by the EXECUTIVE and approved by VAIL
RESORTS on voicemail for the EXECUTIVE’S former VAIL RESORTS telephone number,
and (ii) an auto-response on the email address mrehm@vailresorts.com with an
appropriate forwarding email response created by the EXECUTIVE and approved by
VAIL RESORTS. In addition, through June 30, 2007, VAIL RESORTS shall forward to
the EXECUTIVE, at an address she may reasonably provide from time to time, any
first class mail addressed to the EXECUTIVE at VAIL RESORTS’ offices that VAIL
RESORTS determines is her personal mail.


(g)  VAIL RESORTS shall pay the EXECUTIVE’S reasonable legal fees incurred by
third-party counsel and expenses (not to exceed $7,500) incurred by her in
negotiating and executing this Agreement.
 
(h)  VAIL RESORTS shall reimburse the EXECUTIVE for reasonable expenses incurred
by her in the course of performing her duties with VAIL RESORTS prior to the
Final Date of Employment, so long as such expenses were incurred in compliance
with VAIL RESORTS’ policies with respect to travel, entertainment and other
business expenses, and the EXECUTIVE has complied with VAIL RESORTS’
requirements with respect to submitting, reporting and documentation of such
expenses.


5.  (a) In return for the consideration and other promises by VAIL RESORTS set
forth in this Agreement, the EXECUTIVE for herself and her representatives,
heirs, and assigns, hereby releases and discharges each of the Released Persons
from all Legal Proceedings, known or unknown, that she may have against any of
the Released Persons, including, but not limited to, claims that in any manner
relate to, arise out of or involve any aspect of her employment with VAIL
RESORTS, and her separation from that employment, including, but not limited to,
any rights or claims under the Federal Worker Adjustment and Restraining
Notification Act, 29 U.S.C. §2101 et seq.; the Colorado Anti-Discrimination Act,
Colo. Rev. Stat. §21-34-401, et seq.; the Family and Medical Leave Act, 29
U.S.C. §2601 et seq.; the Age Discrimination in Employment Act, 29 U.S.C. §621
et seq.; the Civil Rights Act of 1964, as amended, 42 U.S.C., §2000e, et seq.;
the Americans with Disabilities Act, 42 U.S.C. §12101, et seq.; the
Sarbanes-Oxley Act of 2002, 18 U.S.C. §800 et seq.; Executive Order 11246; the
Civil Rights Act of 1866, as reenacted, 42 U.S.C. §1981; and any and all other
municipal, state, and/or federal statutory, executive order, or constitutional
provisions pertaining to an employment relationship. This release and waiver
also specifically includes, but is not limited to, any Legal Proceedings in the
nature of tort or contract claims, including specifically claims of wrongful
discharge, breach of contract, promissory estoppel, intentional or negligent
infliction of emotional distress, interference with contract, libel, slander,
breach of covenant of good faith and fair dealing, or other such claims,
including, but not limited to, those arising out of or involving any aspect of
her employment or separation from employment with VAIL RESORTS. This release
includes any and all claims seeking attorney fees, costs, and other expenses
related to the claims released herein.
 
However, this release and waiver shall not apply to: (i) any rights that, by
law, may not be waived; (ii) rights and claims that arise from acts or events
occurring after the effective date of this Agreement; (iii) claims with respect
to the EXECUTIVE’S accrued benefits, as of the Final Date of Employment, under
VAIL RESORTS’ 401(k) Plan or other benefit plans which will be as set forth in
the applicable plan documents, or any conversion or continuation right the
EXECUTIVE may have under any other VAIL RESORTS employee benefit plan which will
be as set forth in the applicable plan document and shall be at her sole
expense; (iv) rights to indemnification or advancement of expenses under the
Articles of Incorporation or Bylaws of VAIL RESORTS or any of the Companies or
under Section 145 of the General Corporation Law of Delaware; (v) rights as a
shareholder of VAIL RESORTS; or (vi) claims for breach by VAIL RESORTS of this
Agreement.
 
The EXECUTIVE also specifically covenants and represents that she has not
brought and will not bring suit or file any charge, grievance or complaint, of
any nature in relation to any claim or right waived herein, against the Released
Persons.
 
SUMMARY OF RELEASE AND WAIVER OF CLAIMS: Please read the three immediately
preceding paragraphs carefully and have them explained to you by your attorney.
In summary, what the paragraphs say and what you, the EXECUTIVE, agree to do by
executing this Agreement is to give up your right to pursue any legal claim that
you might have against the Companies and related companies (including Vail
Resorts Development Company, The Vail Corporation and Vail Summit Resorts, Inc.,
Vail Resorts International, LLC), their current and former, officers, directors,
shareholders, agents, and/or employees. It applies whether or not you are aware
of the claims. It applies to claims that arose (meaning the important facts and
occurrences which create or support the claim happened) at any time up to and
including the time of your execution of this Agreement. It does not apply to any
claims that might arise (meaning that the important facts or occurrences that
create or support the claim happen) after the date of execution of this
Agreement. As stated above, the release and waiver includes, but is not limited
to, any and all claims arising from your employment or your separation from
employment with VAIL RESORTS. Such claims would include claims of employment
discrimination or wrongful discharge and claims arising under any federal,
state, and local laws, including, but not limited to, those listed by name
above. Once you have entered into this Agreement, you will have agreed not to
seek to bring those claims in a court or other forum at any time in the future.
In effect, you are exchanging your right to bring or pursue those claims,
whether they are worth anything or not, for the actions to be taken for your
benefit by VAIL RESORTS and other promises in this Agreement.
 
(b) In return for the consideration and other promises by the EXECUTIVE set
forth in this Agreement, the Companies hereby release and discharge the
EXECUTIVE, and her representatives, heirs and assigns (the “EXECUTIVE Released
Persons”) from all Legal Proceedings, known or unknown, that they may have
against any of the EXECUTIVE Released Persons, including but not limited to,
claims that in any manner relate to, arise out of or involve any aspect of the
EXECUTIVE’S employment with VAIL RESORTS, and her separation from that
employment. This release and waiver also specifically includes, but is not
limited to, any Legal Proceedings in the nature of tort or contract claims,
including specifically claims of wrongful discharge, breach of contract,
promissory estoppel, intentional or negligent infliction of emotional distress,
interference with contract, libel, slander, breach of covenant of good faith and
fair dealing, or other such claims, including, but not limited to, those arising
out of or involving any aspect of her employment or separation from employment
with VAIL RESORTS. This release includes any and all claims seeking attorney
fees, costs, and other expenses related to the claims released herein. However,
this release and waiver shall not apply to: (i) any rights which, by law, may
not be waived; (ii) rights and claims that arise from acts or events occurring
after the effective date of this Agreement; and (iii) claims for breach of any
provision of this Agreement by the EXECUTIVE.
 
The Companies also specifically covenant and represent that they have not and
will not bring suit or file any charge, grievance or complaint, of any nature in
relation to any claim or right waived herein against the EXECUTIVE.
 
6.  The EXECUTIVE agrees to the following:
 
(a)  The EXECUTIVE shall remove all of her personal possessions from her office
by no later than the Final Date of Employment, and shall not return to her
office after the Final Date of Employment other than as may be approved in
advance by VAIL RESORTS. The EXECUTIVE shall return all materials of the
Companies that may have been issued to the EXECUTIVE, including, but not limited
to, keys, written or electronic Confidential Information, and credit cards, and
to promptly file any outstanding final expense report. Subject to compliance
with her obligations herein with respect to the use and disclosure of
Confidential Information, the EXECUTIVE will be entitled to make a copy of her
electronic rolodex and schedule and, shall not be prohibited from participating
as a partner, employee, officer, director, consultant or any other role with
respect to any entity that owns or hereafter purchases or proposes to purchase
any property managed by any of the Companies.
 
(b)  The EXECUTIVE shall not use or disclose to anyone not connected with VAIL
RESORTS, or use for her own benefit or that of third parties, any Confidential
Information or trade secrets that the EXECUTIVE obtained during her employment
with VAIL RESORTS, except as required in any judicial or administrative
proceeding.
 
 
(c) The EXECUTIVE shall not make any copies for her own use or for the benefit
of unrelated third parties, of any prospect lists, any memoranda, books,
records, or documents, whether in tangible or electronic media form, which
contain Confidential Information or trade secrets belonging to the Companies,
except as required in any judicial or administrative proceeding.
 
(d) The EXECUTIVE covenants and agrees that through March 31, 2008, she will not
solicit for another business or enterprise any person who is a Grade 28
functional director or higher level employee of VAIL RESORTS, INC. or any of its
subsidiaries at the time of the EXECUTIVE’S termination.
 
(e) The EXECUTIVE further covenants and agrees that through the second
anniversary of the Final Date of Employment, she will consult with any of the
Companies as, when and where reasonably requested by a representative thereof on
matters relating to the Companies’ business. The EXECUTIVE agrees that such
consultation shall include, but shall not be limited to, serving as a factual
witness, in the prosecution and defense of Legal Proceedings pertaining to any
of the Companies’ business. VAIL RESORTS agrees that such assistance shall be
scheduled at such reasonable times with advance notice as will not unreasonably
interfere with the EXECUTIVE’S employment or other business activities. VAIL
RESORTS agrees to reimburse the EXECUTIVE’S reasonable travel expenses in
providing such assistance in accordance with VAIL RESORTS’ published Travel and
Entertainment Policy, and agrees to pay the EXECUTIVE at an hourly rate of $300
per hour (or portion thereof) for the EXECUTIVE’S consulting (not including
travel time).
 
(f) For a period of five (5) years following the Final Date of Employment, the
EXECUTIVE shall not make any statements disparaging of any of the Companies, the
Board, or the officers, directors, stockholders, or employees of any of the
Companies. Similarly, no person, while serving as an officer and/or director of
any of the Companies, shall disparage the EXECUTIVE for a period of five (5)
years following the Final Date of Employment. Notwithstanding any of the
foregoing in this subsection, the Parties may respond truthfully to inquiries
from governmental agencies or from the prospective employers of the EXECUTIVE.
Similarly, nothing in this Agreement is intended to prevent either Party from
seeking to enforce the provisions of this Agreement through appropriate
proceedings.
 
(g) The Parties acknowledge that VAIL RESORTS retains the right, together with
any other legal remedy VAIL RESORTS may have, to discontinue the payments and
benefits payable or due to the EXECUTIVE under this Agreement in the event that
VAIL RESORTS determines, in good faith, that the EXECUTIVE is violating or has
violated any material obligation under this Agreement. In such an event, the
EXECUTIVE may seek a determination, pursuant to the provisions of Section 14
below, that such action by VAIL RESORTS was not justified and should be
remedied. If a determination is made that such action was not justified, in
whole or part, the EXECUTIVE shall be entitled to compensatory damages,
including interest and payment of attorneys’ fees and expenses. Nothing in this
Agreement shall prohibit or restrict the EXECUTIVE from testifying truthfully as
may be required by the Securities and Exchange Commission or other governmental
or judicial body acting in its official capacity.
 
7.  The EXECUTIVE acknowledges and agrees that the restrictions and obligations
contained in Section 6(b) - 6(f) are reasonable and necessary to protect and
preserve the legitimate interests, properties, goodwill and business of VAIL
RESORTS, that VAIL RESORTS would not have entered into this Agreement in the
absence of such restrictions and that irreparable injury will be suffered by
VAIL RESORTS should the EXECUTIVE breach any of such provisions. The EXECUTIVE
further acknowledges and agrees that a breach of any of such restrictions and
obligations cannot be adequately compensated by monetary damages. The EXECUTIVE
agrees that VAIL RESORTS shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of such restrictions, which rights shall be cumulative and in
addition to any other rights or remedies to which VAIL RESORTS may be entitled.
In the event that any of such restrictions should ever be adjudicated to exceed
the time, geographic, service, or other limitations permitted by applicable law
in any jurisdiction, it is the intention of the Parties that the provision shall
be amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.
 
8.  The entry into this Agreement by the Parties is not and shall not be
construed to be an admission of any act, practice or policy by VAIL RESORTS in
violation of any statute, common law duty, constitution, or administrative rule
or regulation. Further, this Agreement shall not constitute evidence of any such
proscribed or wrongful act, practice or policy by VAIL RESORTS.
 
9.  The Parties agree that this Agreement shall not be tendered or admissible as
evidence in any proceeding by either Party for any purpose, except in a
proceeding involving one or both of the Parties in which this Agreement or any
part of this Agreement, an alleged breach of this Agreement, the enforcement of
this Agreement, and/or the validity of any term of this Agreement is at issue.
 
10.  VAIL RESORTS advises the EXECUTIVE to consult an attorney before signing
this Agreement, and the EXECUTIVE acknowledges that she has had a full and fair
opportunity to consult with an attorney of her choice before signing this
Agreement, and to discuss with such attorney all issues relevant to the
EXECUTIVE, including the potential application of Internal Revenue Code Section
409A. It is intended that this Agreement will comply with Section 409A of the
Internal Revenue Code (and any regulations and guidelines issued thereunder) to
the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent.
 
11.  The EXECUTIVE acknowledges the adequacy and sufficiency of the
consideration for her promises set forth in this Agreement. The EXECUTIVE is
estopped from raising, and hereby expressly waives any defense regarding the
receipt and/or legal sufficiency of the consideration provided under this
Agreement.
 
12.  The EXECUTIVE hereby acknowledges her understanding that, had she wished to
do so, she could have taken up to twenty-one (21) days to consider this
Agreement, that she has read this Agreement and understands its terms and
significance, and that she executes this Agreement voluntarily and with full
knowledge of its effect, having carefully read and considered all terms of this
Agreement and, if she has chosen to consult with an attorney, having had all
terms and their significance fully explained to her by her attorney.
 
13.  The EXECUTIVE understands that she may revoke this Agreement, as it applies
to her, within seven (7) days following execution of this Agreement and that
this Agreement, as it applies to her, shall not become effective or enforceable
until that revocation period has expired. Any such revocation must be effected
by delivery of a written notification of revocation of the Agreement to the
Chief Executive Officer of VAIL RESORTS, INC. prior to the end of such 7 day
revocation period. In the event that the Agreement is revoked by the EXECUTIVE,
VAIL RESORTS shall have no obligations under the Agreement, no amounts will be
payable under this Agreement, and this Agreement shall be deemed to be void ab
initio and of no further force or effect.
 
14.  Any controversy or claim arising out of, or relating to, this Agreement, or
its breach, shall be governed by the laws of the State of Colorado, without
giving effect to the principles of conflict of laws thereof, and shall be
resolved by final and binding arbitration, in accordance with the rules for
contractual disputes then applicable, of JAMS®, Denver, Colorado, and judgment
on the award rendered may be entered in any court having jurisdiction.
 
15.  The EXECUTIVE shall be responsible for paying all income taxes attributable
to payments, perks and benefits received under this Agreement, and all payments
and benefits provided to the EXECUTIVE shall be net of applicable income,
employment or other taxes required to be withheld therefrom.
 
16. The EXECUTIVE acknowledges that VAIL RESORTS is a public company. As such,
the EXECUTIVE acknowledges that this Agreement may be publicly filed as required
by law.
 
 
17. This Agreement represents the complete agreement between the EXECUTIVE and
VAIL RESORTS concerning the subject matter in this Agreement, and it supersedes
all prior agreements or understandings, written or oral, including the
Employment Agreement Notwithstanding the preceding sentence or any other
provision of this Agreement, Section 4, Non-Competition, of the Employment
Agreement shall survive the execution of this Agreement and shall thereafter be
fully enforceable according to its terms. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the Parties or their
respective successors and legal representatives.
 
18. Each of the Sections contained in this Agreement shall be enforceable
independently of every other Section in this Agreement, and the invalidity or
unenforceability of any Section shall not invalidate or render unenforceable any
other Section contained in this Agreement.


 
[SIGNATURES FOLLOW]
 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below, intending to be legally bound by this Agreement.
 
EXECUTIVE
VAIL RESORTS, INC.
       
By:
/s/ Martha D. Rehm
By:
/s/ Robert A. Katz        
Name:
Martha D. Rehm
Name:
Robert A. Katz
   
Title:
Chief Executive Officer
       
Date:
December 7, 2006
Date:
December 7, 2006






AMENDMENT NO. 1 TO
 
SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Amendment No. 1 to Separation Agreement and Mutual General Release (this
“Amendment”) dated as of March 9, 2007, is by and between Martha D. Rehm (the
“EXECUTIVE”) and VAIL RESORTS, INC., a Delaware corporation (“VAIL RESORTS”),
and amends that certain Separation Agreement and Mutual General Release (the
“Agreement”) dated as of December 7, 2006, by and between the EXECUTIVE and VAIL
RESORTS.
 
In consideration of the mutual promises contained in this Agreement, VAIL
RESORTS and the EXECUTIVE agree as follows:
 
16.  Each reference to “March 31, 2007” in the Agreement is hereby amended to
read “April 30, 2007”.
 
17.  Each reference to “March 31, 2008” in the Agreement is hereby amended to
read “April 30, 2008”.
 
18.  Each reference to “June 30, 2007” in the Agreement is hereby amended to
read “July 31, 2007”.
 
19.  Clause (x) in Section 3(a) of the Agreement is hereby amended to read “(x)
$143,606, which is 75% of EXECUTIVE’S full target bonus for the fiscal year
started August 1, 2006;”.
 
20.  The dollar amount set forth in clause (z) in Section 3(a) of the Agreement
is hereby amended to read “$1,380”.
 
21.  The EXECUTIVE and VAIL RESORTS acknowledge and agree that all provisions of
the Agreement shall remain in full force and effect except as specifically
amended hereby.
 
22.  Any controversy or claim arising out of, or relating to, this Amendment, or
its breach, shall be governed by the laws of the State of Colorado, without
giving effect to the principles of conflict of laws thereof, and shall be
resolved by final and binding arbitration, in accordance with the rules for
contractual disputes then applicable, of JAMS®, Denver, Colorado, and judgment
on the award rendered may be entered in any court having jurisdiction.
 
23.  The EXECUTIVE acknowledges that VAIL RESORTS is a public company. As such,
the EXECUTIVE acknowledges that this Amendment may be publicly filed as required
by law.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below, intending to be legally bound by this Agreement.
 
EXECUTIVE
VAIL RESORTS, INC.
       
By:
/s/ Martha D. Rehm
By:
/s/ Robert A. Katz        
Name:
Martha D. Rehm
Name:
Robert A. Katz
   
Title:
Chief Executive Officer
       
Date:
March 9, 2007
Date:
March 9, 2007


